  Case 3:18-cv-02747-B-BH Document 79 Filed 08/27/20                  Page 1 of 1 PageID 413



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

NATALIE HICKSON on behalf of the                  §
Estate of Malcom Loren Hickson,                   §
              Plaintiff,                          §
vs.                                               § Civil Action No. 3:18-CV-2747-B (BH)
                                                  §
CITY OF CARROLLTON, et al.,                       §
          Defendants.                             §

                ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

 After reviewing all relevant matters of record in this case, including the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge and any objections thereto, in accordance

with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions

of the Court.

 The parties’ proposed settlement agreement is accepted as being in the best interests of the minor

plaintiff, and their proposed agreed judgment will be entered. The guardian ad litem is awarded

compensation in the amount of $2,696.00, to be paid by the defendant’s insurer, and is hereby

discharged from any further duties or obligations in this case.

 SIGNED this 26th day of August, 2020.



                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE
